 1   Ann M. Alexander, Esq.
     Nevada Bar No. 7256
 2   ERICKSON, THORPE & SWAINSTON, LTD.
     99 West Arroyo Street
 3   Reno, Nevada 89509
     Telephone: (775)786-3930
 4   aalexander@etsreno.com
     Attorney for Defendants
 5
 6                            IN THE UNITED STATES DISTRICT COURT

 7                             IN AND FOR THE DISTRICT OF NEVADA

 8
 9    BRENNEN HOOPER; and, TERRY                        Case No. 3:19-cv-00136-MMD-BNW
      MADISON, individually and as Special
10    Administrator of the Estate of CORBIN
      DAVIS MADISON, deceased,                          STIPULATION AND
11                                                      [PROPOSED] ORDER FOR
                              Plaintiffs,               DISMISSAL WITH
12                                                      PREJUDICE
13    v.

14    ELKO COUNTY SCHOOL DISTRICT;
      and, CHRISTOPHER McANANY;
15
                              Defendants.
16
17            The Parties to the above-entitled action by and through their counsel of record hereby

18   stipulate and agree as follows:

19            1.     Plaintiffs and Defendants agree to dismissal of the Complaint filed in Case No.

20   3:19-cv-00136-MMD-BNW, with prejudice, each party to bear his or its own attorneys’ fees and

21   costs.

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///


                                                        1
 1          2.      Accordingly, the Parties jointly request that this Honorable Court dismiss this

 2   matter with prejudice.

 3          IT IS SO STIPULATED.

 4          DATED this 19th day of February, 2020.

 5   By: /s/ Ann M. Alexander                                  By: /s/ Denise A. Bradshaw
     Ann M. Alexander, Esq.                                    Denise A. Bradshaw, Esq.
 6   Nevada Bar No. 7256                                       Nevada Bar No. 10521
 7   ERICKSON, THORPE & SWAINSTON, LTD.                        BRADSHAW LAW LLC
     99 West Arroyo Street                                     603 Pine Street
 8   Reno, Nevada 89509                                        Elko, Nevada 89801
     Telephone: (775)786-3930                                  Telephone: (775)738-7444
 9   Facsimile: (775)786-4160                                  Facsimile: (775)738-7455
     Attorney for Defendants                                   Attorney for Plaintiffs
10
11   By: /s/ Matthew L. Sharp
     Matthew L. Sharp, Esq.
12   Nevada Bar No. 4746
13   MATTHEW L. SHARP, LTD.
     432 Ridge Street
14   Reno, Nevada 89501
     Telephone: (775)324-1500
15   Facsimile: (775)284-0675
     Attorney for Plaintiffs
16
17
18
19                                              ORDER

20          Good cause appearing therefor,

21          IT IS HEREBY ORDERED, ADJUDGED AND DECREED that pursuant to the

22   stipulation of the parties, Case No. 3:19-cv-00136-MMD-BNW is hereby dismissed in its
23   entirety with prejudice.
24
                       21st
            DATED this ______ day of February, 2020.
25
26                                       ____________________________________
27                                       MIRANDA M. DU
                                         UNITED STATES DISTRICT JUDGE
28

                                                       2
